Citation Nr: 1617741	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-48 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a respiratory condition as a result of asbestos exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He also served in the Army and Air Force Reserve and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from June 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned during a September 2012 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Sleep Apnea

The Veteran submitted a statement in July 2009, which the Board finds is a timely notice of disagreement with the July 2009 rating decision denying entitlement to service connection for sleep apnea primarily due to lack of a diagnosis.  The July 2009 notice of disagreement stated that the Veteran had been diagnosed by sleep apnea in August 2008 and October 2008 and had been issued a CPAP/BiPAP Unit in January 2009.  On remand, the Veteran must be provided with a Statement of the Case (SOC) addressing this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

B.  Asbestos-Related Respiratory

The December 2013 VA respiratory examiner diagnosed the Veteran with asbestos exposure and indicated that the Veteran had no other respiratory disability, asbestos-related or otherwise; however, VA treatment records and the Veteran's reports suggest that he has been diagnosed with obstructive sleep apnea and peribronchial bronchitis or pneumonitis.  See October 2008 Alamos Sleep Disorders Center; June 2009 Citizens Medical Center Treatment Records (finding subtle peribronchial thickening in the lower lobes seen only in the lateral projection); June 2009 Dr. Shay Treatment Records (diagnosing asthmatic bronchitis).  

Consequently, the Veteran's appeal for an asbestos-related respiratory disability is inextricably intertwined with his appeal for sleep apnea.  Harris, 1 Vet. App. at 183.  

C.  Hearing Loss

It is not clear whether the examiner converted the Veteran's puretone thresholds from American Standards Association (ASA) values to ISO (ANSI) (International Standards Organization-American National Standards Institute) units prior to providing the opinion.  Prior to November 1967, audiometric test results were reported in standards set forth by the ASA; since November 1, 1967, those standards have been set by the ISO-ANSI.  Further, the examiner did not appear to address the shift in puretone thresholds between the Veteran's July 1965 Pre-Induction and his July 1967 Separation Medical Examinations or his puretone thresholds of 25 in the right ear and 30 in the left ear during his January 1995 Periodic Medical Examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss).

D.  Tinnitus

As the January 2008 VA audiological examiner connected the Veteran's tinnitus to his hearing loss, his appeal for tinnitus is inextricably intertwined with his appeal for hearing loss and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Verify any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the Veteran's periods of service in the Army and Air Force Reserve and the Army National Guard.  Please provide a clearly enumerated list of the Veteran's periods of service that indicates for each period whether the service was active duty, ACDUTRA, INACDUTRA, or unverified.  If necessary, a request should be made to the Defense Finance and Accounting Service (DFAS).  If any records are unavailable, a Memorandum of Unavailability should be associated with the claims file.

2.  After verifying the Veteran's periods of ACDUTRA and INACDUTRA, ensure that the Veteran's complete service records from all periods of service have been obtained.  If any records are unavailable, a Memorandum of Unavailability should be associated with the claims file.

3.  Ask the Veteran to clarify his work history, to the extent possible.  The Veteran's Veterans Benefits Management System (VBMS) electronic claims file contains claims for educational benefits from 1971 and 1974, which suggest that he studied automotive tune-ups, tax-related information with H&R Block, and did not begin the formal electrician training program at Alcoa until January 1974 (seven years after separating from active service), was then laid off from the program in March 1975, and was not reinstated until sometime after.  This information is relevant, as the December 2013 VA examiner relied heavily upon the Veteran's reported work history as an indicator of his exposure to asbestos after his separation from active service.

4.  Obtain any updated relevant VA treatment records dated from January 2007.  If any records are unavailable, a Memorandum of Unavailability should be associated with the claims file. 

5.  Obtain any updated relevant treatment records from private physician Dr. Shay dated from January 2007. 

6.  Then, obtain an addendum opinion from a different examiner regarding the nature and etiology of any asbestos-related respiratory disability.  The examiner must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand and the transcript of the Veteran's September 2012 hearing.

The examiner must opine whether it is at least as likely as not (50% or greater probability) that any diagnosed respiratory disability, including any peribronchial or asthmatic bronchitis and pneumonitis, (i) had its clinical onset during any period of active duty or ACDUTRA or (ii) is related to any in-service injury, disease, or illness, including exposure to asbestos and solvents used to clean metals.

The examiner must consider service records, private treatment records, including numerous chest X-rays, VA treatment records, and the December 2013 VA examination.  See November 1996, July 1999, May 2000, May 2001, April 2002, June 2007 Victoria Radiology Associates Chest X-Rays; October 1996 Service Treatment Records (STRs) (positive PPD skin test); November 1996 Dr. Parma Treatment Records (history of PPD conversion without symptoms and with negative chest X-ray); November 1996 STRs (not going to start on prophylaxis prescription due to age and other factors); October 2000 Dr. Hughes Letter (asbestos-related respiratory symptoms); October 2008 Alamos Sleep Disorders Center (also found in October 2008 VA treatment records); June 2009 Citizens Medical Center (finding subtle peribronchial thickening in the lower lobes seen only in the lateral projection); June 2009 Dr. Shay Treatment Records (diagnosing asthmatic bronchitis); December 2013 VA Respiratory Examination (asbestos exposure only).

The examiner must consider the Veteran's reports during his September 2012 hearing and December 2013 VA examination, other lay statements of record regarding the onset and duration of his symptoms, and information regarding his work history, including 1971 and 1974 claims for VA educational benefits.  See October 2000 Dr. Hughes Letter (first noticed consistent dyspnea in approximately 1998); May 2008 Statement (worked with chemicals used to clean metals); Transcript of Record at 5-7; December 2013 VA Respiratory Examination.

The examiner should provide a complete medical rationale or explanation for each opinion and a separate opinion for each identified respiratory disability.  If medical literature is used, please provide a citation.  

If an opinion cannot be provided without resorting to speculation, the examiner should indicate whether the reason is a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts), a deficiency in the record (i.e., additional facts are required), or a lack of necessary knowledge or training.

7.  Then, schedule the Veteran for a new VA audiological examination regarding the nature and etiology of any hearing loss and tinnitus.  The examiner must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand and the transcript of the Veteran's September 2012 hearing.

Before providing the opinion, the examiner must convert the audiometric data from the Veteran's July 1965 Pre-Induction Medical Examination and July 1967 Separation Medical Examination from American Standards Association (ASA) values to ISO (ANSI) (International Standards Organization-American National Standards Institute) units.

The examiner must opine whether it is at least as likely as not (50% or greater probability) that any hearing loss for VA purposes (i) had its clinical onset during any period of active duty or ACDUTRA or (ii) is related to any in-service injury, disease, or illness, including exposure to noise while working as a vehicle mechanic without hearing aids and, during Reserve or National Guard service, participating in live fire exercises, being part of a tank unit, and working the flight line.

The examiner must consider any shift in the Veteran's puretone thresholds between his pre-induction and separation audiometric examinations, as well as private treatment records, VA treatment records, audiology testing from during his service in the Army and Air Force Reserve and Army National Guard (i.e., January 1995 Periodic Medical Examination showing puretone thresholds of 25 in the right ear and 30 in the left ear).

The examiner must also consider the Veteran's reports during his January 2008 VA examination and September 2012 hearing regarding his wife's having first noticed a change in his hearing in approximately 1968; his first recognition of a change in his hearing in the 1980s or 1990s; other lay statements of record regarding the onset and duration of his symptoms; and information regarding his work history, including 1971 and 1974 claims for VA educational benefits.  See July 1965 Pre-Induction, July 1967 Separation, October 1975 Army Reserve Enlistment, and February 1990 and January 1995 Periodic Medical Examinations; Transcript of Record at 3-5, 8-10.

The examiner should provide a complete medical rationale or explanation for each opinion.  If medical literature is used, please provide a citation.  

If an opinion cannot be provided without resorting to speculation, the examiner should indicate whether the reason is a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts), a deficiency in the record (i.e., additional facts are required), or a lack of necessary knowledge or training

8.  Send the Veteran and his attorney a Statement of the Case that addresses the issue of entitlement to service connection for sleep apnea.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

9.  After completing all indicated development, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


